MEMORANDUM OF DECISION.
On appeal Alvah B. Seeley seeks to vacate the judgment of the Superior Court, Washington County, entered on his conditional guilty plea, pursuant to M.R.Crim.P. 11(a)(2), of violation of 29 M.R.S.A. § 1312-B (Supp.1986) (operating a motor vehicle while under the influence of intoxicating liquor), with a prior violation of section 1312-B and of 29 M.R.S.A. § 2184(1-A) (Supp.1986) (operating a motor vehicle after license suspension).
Contrary to the contention of Seeley, our review of the record discloses that the District Court, Calais, properly found that the police action was based on specific and articulable facts that taken together with the rational inferences from those facts reasonably warranted the stop, and See-ley’s motion to suppress evidence seized by the police was properly denied by the District Court. See State v. Chapman, 495 A.2d 314, 317 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.